F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           April 12, 2006
                                TENTH CIRCUIT                           Elisabeth A. Shumaker
                                                                           Clerk of Court

 UNITED STATES OF AMERICA,
              Plaintiff-Appellee,                        No. 05-5101
 v.                                              (D.C. No. 04-CR-175-CVE)
 BRAULIO OLGUIN ORDUNO,                                 (N. D. Okla.)
              Defendant-Appellant.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.




      After examining the appellate record in this case, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore ordered

submitted without oral argument.

      Defendant pleaded guilty to one count of possession of 500 grams of

cocaine with an intent to distribute, which carries a sentencing range of ten years

to life imprisonment; to another count of possession of fifty grams of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
methamphetamine with intent to distribute, which carries a sentencing range of

five to forty years’ imprisonment; and to a third count of possession of a firearm

in furtherance of a drug trafficking crime, which carries a sentencing range of

five years to life imprisonment and requires that the sentence be served

consecutively to any other sentences. The district court sentenced him to the

minimum 180 months’ imprisonment, the minimum allowed by statute–120

months’ imprisonment for the first two counts to be served concurrently, and sixty

months’ imprisonment for the gun charge to be served consecutive to the 120

months. Defendant filed a timely notice of appeal. Defendant’s counsel then

filed a motion to withdraw as counsel, and, in compliance with Anders v.

California, 386 U.S. 738 (1967), filed a brief in support of that motion. In his

brief, Defendant’s counsel asserted that Defendant’s case raises no arguably

appealable issues.

      We have reviewed the record on appeal and conclude that counsel is

correct. Nothing in the record indicates that Defendant did not knowingly and

voluntarily enter into the plea agreement or that the district court incorrectly

calculated Defendant’s sentence. Counsel’s Brief in Support of Motion to

Withdraw as Counsel for Defendant Orduno contains a certificate of service

certifying that he furnished Defendant with a copy of counsel’s brief, but

Defendant has not filed a brief indicating disagreement with his counsel’s


                                          -2-
position. We therefore GRANT counsel leave to withdraw and AFFIRM the

district court’s decision.

                                         Entered for the Court


                                         Monroe G. McKay
                                         Circuit Judge




                                   -3-